       Case 2:20-cv-01361-APG-EJY Document 6 Filed 09/03/20 Page 1 of 3



 NICHOLAS A. TRUTANICH
 United States Attorney

 GREG ADDINGTON
 Assistant United States Attorney
 Nevada Bar # 6875
 Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
 400 South Virginia Street, Suite 900
 Reno, NV 89501
 (775) 784-5438
 Greg.Addington@usdoj.gov


                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEVADA

ANNIVERSARY MINING CLAIMS, LLC, a )
Nevada limited liability company,     ) 2:20-cv-1361-APG-EJY
                                      )
              Plaintiff,              )
                                      ) MOTION TO ADMIT GOVERNMENT
      v.                              ) ATTORNEY (FRANCES MORRIS)
                                      )
UNITED STATES OF AMERICA, et al.,     )
                                      )
              Defendants.             )
_____________________________________ )

       THE UNITED STATES ATTORNEY for the District of Nevada hereby moves, pursuant
to LR-IA-11-3, for the admission of Frances Morris to the Bar of this Court for the purpose of
representing the United States of America, its political subdivisions, officers, and employees,
during the period of her employment by the United States as an attorney. It is anticipated that
Ms. Morris will enter an appearance in this action on behalf of the federal defendants.
       Ms. Morris has been a licensed attorney since 2013. Ms. Morris is a member in good
standing of the District of Columbia Bar (Bar # 1016833) and the Virginia Bar (Bar # 85674).
Ms. Morris is an attorney employed by the United States Department of Justice. She currently
holds the position of Trial Attorney, Environment and Natural Resources Division, Natural
Resources Section, and her office is located in Washington, D.C.
       LR-IA-11-3 provides that, “Unless the court orders otherwise, any attorney who is a



                                                 1
        Case 2:20-cv-01361-APG-EJY Document 6 Filed 09/03/20 Page 2 of 3




member in good standing of the highest court of any state, commonwealth, territory or the
District of Columbia, who is employed by the United States as an attorney and has occasion to
appear in this court on behalf of the United States, is entitled to be permitted to practice before
this court during the period of employment upon motion by the employing federal entity, the
United States Attorney, the United States Trustee’s Office, or the Federal Public Defender for
this district or one of the assistants.”
        It is respectfully requested that an Order be issued permitting Frances Morris to practice
before this Court during the period of her employment by the United States as an attorney. It is
anticipated that Ms. Morris will enter an appearance in this action on behalf of the federal
defendants.
                                                Respectfully submitted,

                                                NICHOLAS A. TRUTANICH
                                                United States Attorney

                                                /s/ Greg Addington
                                                GREG ADDINGTON
                                                Assistant United States Attorney



                                           IT IS SO ORDERED:

Date: September 3, 2020

                                                ______________________________________
                                                UNITED STATES DISTRICT JUDGE




                                                   2
       Case 2:20-cv-01361-APG-EJY Document 6 Filed 09/03/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       It is hereby certified that service of the foregoing MOTION TO ADMIT

GOVERNMENT ATTORNEY (FRANCES MORRIS) has been made through the Court’s

CM/ECF electronic filing and notification system on all system participants this 3rd day of

September, 2020.


                                                    /s/ Greg Addington
                                                    GREG ADDINGTON




                                                3
